Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Rath et al. and Lee et al. teach the claim limitations except, “wherein the cooling mat includes a mat body extending in first and second perpendicular directions and contacting the upper surfaces of the plurality of battery cells, and a cooling channel formed in the mat body and configured to receive a flow of a cooling liquid therein, the mat body including a gas therein configured to buffer an external impact, and wherein the electrode leads of the plurality of battery cells extend through the cooling mat in a third direction perpendicular to the first direction and the second direction.”
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have the specific cooling mat with the features of cooling, external impact buffering and current collecting. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINGWEN R ZENG/Examiner, Art Unit 1723